UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1040


TIMOTHY OLSON,

                 Plaintiff - Appellant,

          v.

MIDLAND FUNDING, LLC; MIDLAND CREDIT MANAGEMENT, INC.; LYONS
DOUGHTY & VELDHUIS, P.C.,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-01882-CCB)


Submitted:   June 27, 2014                 Decided:   July 15, 2014


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. David Hoskins, Max F. Brauer, THE LAW OFFICES OF E. DAVID
HOSKINS, LLC, Baltimore, Maryland, for Appellant.   James P.
Ulwick, Amy E. Askew, KRAMON & GRAHAM, P.A., Baltimore,
Maryland; Ronald S. Canter, LAW OFFICES OF RONALD S. CANTER,
LLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy   Olson      appeals     the   district     court’s       order

dismissing his complaint.             In his complaint, Olson alleged that

Midland       Funding   LLC      (“Midland       Funding”),     Midland        Credit

Management, Inc. (“MCM”), and Lyons, Doughty, & Velhuis, P.C.

(“LDV”)    (collectively        “Defendants”),       violated     the   Fair      Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692-1692p, the

Maryland Consumer Debt Collection Act (“MCDCA”), Md. Code Ann.,

Com. Law, § 14-201 to -204, and the Maryland Consumer Protection

Act (“MCPA”), Md. Code Ann., Com. Law, § 13-101 to –501 .                       Olson

argues that the district court improperly dismissed the majority

of his FDCPA claims as untimely and erroneously dismissed his

remaining federal and state law claims for failure to state a

claim.    Finding no error, we affirm.

              We review de novo a district court’s order dismissing

a complaint for failure to state a claim, assuming that all

well-pleaded nonconclusory factual allegations in the complaint

are true.       Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir.

2011).      In considering a Fed. R. Civ. P. 12(b)(6) motion, a

court “may consider the complaint itself and any documents that

are attached to it,”          CACI Int’l, Inc. v. St. Paul Fire & Marine

Ins.   Co.,    566 F.3d 150,    154   (4th    Cir.   2009),    as   well      as   a

document attached to the Defendants’ motion to dismiss “if [the

document]      was   integral    to    and    explicitly    relied      on   in    the

                                          2
complaint       and       if   the     plaintiff[]        do[es]    not    challenge      its

authenticity.”            Am. Chiropractic v. Trigon Healthcare, Inc., 367
F.3d 212,    234        (4th     Cir.     2004)       (internal     alterations       and

quotation marks omitted).                    The district court here considered

the    privacy       notices        attached    to     Olson’s      complaint       and   the

letter, state court complaint, affidavit of service, and state

court     docket          attached     to     Defendants’        motions      to    dismiss.

Neither party has challenged this decision on appeal.

                                               I.

                                               A.

            Olson first challenges the district court’s conclusion

that his FDCPA claims related to Defendants’ state court debt

collection lawsuit were untimely.                         A plaintiff must bring an

action under the FDCPA within one year of the alleged violation.

15     U.S.C.    §    1692k(d).             Olson    argues     that    the    statute     of

limitations did not begin to run until August 22, 2012, when he

appeared in state court and demanded a trial.

             We disagree.            Defendants filed the lawsuit in Maryland

state    court       in    December     2010.        It    is   undisputed        that   Olson

became    aware       of    the    lawsuit     in    December      2010,    contacted     LDV

regarding the lawsuit throughout 2011, and participated in the

action     in    April         2012.         Additionally,         Defendants       effected

substitute       service       at    the     address      at    which     Olson    requested



                                                3
service in February 2012. *              All of this occurred more than one

year before Olson filed the complaint asserting his FDCPA claims

in May 2013.

                 Alternatively, Olson contends that Defendants engaged

in    a       continuing   course   of    FDCPA   violations,   some   of    which

occurred inside the one-year limitations period, and thus the

limitations period was tolled for any violations outside that

period.         He has not plausibly alleged, however, any violations

of the FDCPA that occurred within one year of the date he filed

his claims.          Accordingly, we hold that the district court did

not err in concluding that Olson’s FDCPA claims regarding the

state court debt collection lawsuit were untimely.

                                           B.

                 Next, Olson contends that MCM violated § 1692c(a)(2)

by sending a privacy notice directly to him, knowing that he was

represented by counsel.             Olson first argues that the FDCPA bars

any       communication     with    a    represented   debtor   once   the   debt

collector has knowledge that the debtor has counsel.                    Even if


          *
       Olson abandoned his arguments, not raised until his reply
brief, that this service was not effective and that this Court
may not substitute its judgment for that of the state court,
which he alleges has already determined that service was not
effective.   A Helping Hand, LLC v. Balt. Cnty., 515 F.3d 356,
369 (4th Cir. 2008) (“It is a well settled rule that contentions
not raised in the argument section of the opening brief are
abandoned.” (emphasis and internal quotation marks omitted)).



                                            4
the FDCPA does not bar all communications, he contends that the

privacy notice here was a communication “in connection with the

collection of any debt,” 15 U.S.C. § 1692c(a), and therefore

within the FDCPA bar.

           We need not address Olson’s first argument, because we

conclude     that      the     privacy      notice      was     not       a     prohibited

communication under the FDCPA.              In making this determination, we

consider “the absence of a demand for payment,” “[t]he nature of

the   parties’      relationship,”         and    the    objective         “purpose      and

context    of    the    communication[].”               Gburek       v.       Litton    Loan

Servicing LP, 614 F.3d 380, 385 (7th Cir. 2010); see also Grden

v. Leiki Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir. 2011)

(adopting Gburek factors).            Applying these factors, we hold that

the   privacy    notice       in   the     present      case    was       not    sent    “in

connection with the collection of any debt.”                          While the only

relationship between Olson and MCM was that of a debtor and debt

collector,      this       relationship         alone   is     not        sufficient      to

plausibly assert that a communication devoid of any reference to

Olson’s outstanding debt is made in connection with an attempt

to    collect    the    debt.        The    website      link     provided         in    the

communication       does     not   transform      the   privacy       notice      into    an

attempt to induce payment.                 We therefore affirm the district

court’s conclusion that Olson failed to state a claim under the

FDCPA.

                                            5
                                          II.

             Finally,   Olson      argues       that    Defendants    violated    the

MCDCA and the MCPA by filing the state court debt collection

lawsuit without evidence to support the claim and by using a

“scattershot” litigation strategy.                 The MCDCA prohibits “a debt

collector      .    .   .        [from]     claim[ing],          attempt[ing],     or

threaten[ing] to enforce a right with knowledge that the right

does not exist.”        Md. Code Ann., Com. Law § 14-202(8).                     Under

Maryland law, a plaintiff must allege “that defendants acted

with knowledge that the debt was invalid, or acted with reckless

disregard as to its validity.”             Lembach v. Bierman, 528 F. App’x

297, 304 (4th Cir. 2013) (internal quotation marks omitted).                        A

violation of the MCDCA is a per se violation of the MCPA.                          See

Md. Code Ann., Com. Law § 13-301(14)(iii).

             We conclude that Olson cannot plausibly allege that

Defendants knew or should have known that Midland Funding did

not   have   the    right   to    file    the    state    court    debt   collection

lawsuit or to seek an affidavit judgment.                    Olson never alleged

that he did not owe the debt or that Midland Funding did not own

the debt.      He has alleged only that Midland Funding failed to

prove   in    the   state    court       lawsuit       Olson’s    indebtedness     and

Midland Funding’s ownership of the debt.                   The fact that Midland

Funding was ultimately denied an affidavit judgment does not

establish that it knew or should have known at the time it filed

                                           6
suit that it could not seek to collect the debt.           Cf. Heintz v.

Jenkins, 514 U.S. 291, 296 (1995) (“[W]e do not see how the fact

that a lawsuit turns out ultimately to be unsuccessful could, by

itself, make the bringing of it an ‘action that cannot legally

be   taken.’”).    We    therefore   conclude   that   Olson   failed   to

plausibly allege a violation of the MCDCA and, consequently, a

violation of the MCPA.

                                 III.

           Accordingly, we affirm the district court’s order.           We

dispense   with   oral    argument   because    the    facts   and   legal

contentions are adequately presented in the material before this

Court and argument will not aid the decisional process.

                                                                 AFFIRMED




                                     7